The Vice-Chancellor :
The decree and discharge in bankruptcy exonerates the complainant Robinson from liability for the costs of this suit. The provisions of the bankrupt act are broader and go further towards discharging uncertain demands and contingent liabilities than our state insolvent laws.(a)
The writ of fi. fa. for the costs of this suit and the levy by the sheriff, so far as it affects the complainant Robinson and his goods, must, therefore, be set aside ; but, under the circumstances, without costs of this motion—each of the parties being left to bear his own costs.
Order accordingly.

 And see Scott v. Ambrose, 3 Maule & S. 326.